Citation Nr: 1020327	
Decision Date: 06/02/10    Archive Date: 06/10/10

DOCKET NO.  08-08 886	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to special monthly pension based upon the 
need for regular aid and attendance of another person.

2.  Entitlement to special monthly pension by reason of being 
housebound.


REPRESENTATION

Appellant represented by:	Kathy A. Lieberman, Attorney



ATTORNEY FOR THE BOARD

T. Adams, Counsel


INTRODUCTION

The Veteran served on active duty from August 1952 to July 
1954.

This case is before the Board of Veterans' Appeals (Board) 
from a July 2007 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico, 
that denied the Veteran's claim of entitlement to special 
monthly pension on the basis of the need for regular aid and 
attendance of another person or by reason of being 
housebound.

In a June 2009, the Board denied the Veteran's claim.  The 
Veteran appealed the Board decision to the United States 
Court of Appeals for Veterans Claims.  Pursuant to a Joint 
Motion for Remand, a January 2010 Order of the Court remanded 
the claim for readjudication in accordance with the Joint 
Motion for Remand.

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).

The issue of entitlement to special monthly pension by reason 
of the need for regular aid and attendance of another person 
is REMANDED to the Department of Veterans Affairs Regional 
Office.


FINDINGS OF FACT

1.  Service connection is not in effect for any disability.

2.  The Veteran is over the age of 65 and served more than 90 
days during a period of war.

3.  The Veteran has non-service-connected disability rated at 
60 percent for pension purposes.

CONCLUSION OF LAW

The criteria for entitlement to special monthly pension by 
reason of being housebound have been met.  38 U.S.C.A. 
§§ 1502, 1513, 1521, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.351, 3.352 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A Veteran receiving non-service-connected pension may receive 
housebound-rate special monthly pension if he has a 
disability rated as permanent and total (but not including 
total rating based upon unemployability under 38 C.F.R. 
§ 4.17) and (1) has additional disability or disabilities 
independently ratable at 60 percent or more, or (2) by reason 
of disability or disabilities, is permanently housebound but 
does not qualify for special monthly pension at the aid and 
attendance rate.  38 U.S.C.A. § 1521(e) (West 2002); 
38 C.F.R. § 3.351(d) (2009).

A Veteran will be determined to be permanently housebound 
when he is substantially confined to his house (or ward or 
clinical areas, if institutionalized) or immediate premises 
due to disability or disabilities which it is reasonably 
certain will remain throughout his lifetime.  38 U.S.C.A. 
§ 1502(c) (West 2002); 38 C.F.R. § 3.351(d)(2) (2009).

Additionally, while the total disability requirement must be 
met by a single disability, the 60 percent requirement may be 
met by applying the combined rating of the Veteran's 
remaining disabilities.  Bradley v. Peake, 22 Vet. App. 280 
(2008).

Moreover, a Veteran is entitled to special monthly pension 
based on housebound status if he or she is 65 years of age or 
older, meets the service criteria of 38 U.S.C.A. § 1521(e) 
(i.e., has 90 days of wartime service), and possesses a 
disability that is independently ratable at 60 percent or 
more, or is considered permanently housebound as defined 
under 38 U.S.C.A. § 1502(c).  The requirement of 38 U.S.C.A. 
§ 1521(e) that the Veteran has a disability that is permanent 
and total (100 percent) is excluded if he or she is 65 years 
or older.  Hartness v. Nicholson, 20 Vet. App. 216 (2006).

The Board concludes that the Veteran meets the criteria for 
being permanently housebound under 38 C.F.R. § 3.351(d) 
(2009).  The evidence indicates that he was born in May 1933 
and is over 65 years old.  As such, evidence of a total 
disability is not required.  Additionally, the Veteran's 
personnel records indicate over 90 days of wartime service, 
and he has a single disability, renal cell carcinoma, status 
post nephrectomy, rated at 60 percent.  His combined non-
service-connected disability rating is 60 percent.  
Therefore, entitlement to a special monthly pension based on 
housebound status is granted.


ORDER

Special monthly pension based on housebound status is 
granted.


REMAND

Additional development is needed prior to the disposition of 
the Veteran's claim for special monthly pension by reason of 
the need for regular aid and attendance of another person.

VA has a duty to assist claimants in the development of facts 
pertinent to claims and VA must accomplish additional 
development of the evidence if the record before it is 
inadequate.  38 U.S.C.A. § 5103A (West 2002).  The Board 
regrets the additional delay that will result from this 
remand.  Nevertheless, the Board is constrained by the fact 
that proper adjudication of the claim requires additional 
development.

It appears to the Board that additional treatment records may 
be outstanding.  A review of the claims file reflects that 
the most recent VA medical records are dated in July 2008.  
To aid in adjudication, any subsequent VA medical records 
should be obtained.

The record reflects that the Veteran has been diagnosed with 
sensorineural hearing loss, renal cell carcinoma, status post 
right nephrectomy, renal failure, chronic lymphocytic 
leukemia, squamous cell carcinoma of the skin, 
hyperlipidemia, hypertension, gastritis, diverticulosis, and 
sexual dysfunction.

On VA examination for housebound status or permanent need for 
the regular aid and attendance of another person in May 2007, 
the examining physician determined that the Veteran was able 
to walk unaided, feed himself, was able to sit up, did not 
need assistance in bathing or tending to hygiene needs, and 
was able to care for the needs of nature.  He was not 
bedridden, was able to travel and leave home without 
assistance, and did not require nursing home care.  Finally, 
the examining physician determined that there were no other 
pertinent facts which would show that the Veteran needed the 
regular aid and attendance of another person.

The Veteran underwent VA examination in June 2007 for the 
purpose of ascertaining whether his renal cell carcinoma, 
status post nephrectomy, rendered him bedridden or 
housebound, or that his renal condition otherwise required 
that he have the regular aid and attendance of another 
person.  The examining physician opined that the Veteran's 
renal failure did not render him in need of the regular aid 
and attendance of another person.

The Veteran contends that the June 2007 VA examination is 
inadequate because the VA examiner did consider all of the 
Veteran's disabilities before opining that he was not in need 
of aid or attendance.  VA's duty to assist includes a duty to 
provide a medical examination or obtain a medical opinion 
where it is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2009); Robinette v. Brown, 8 Vet. App. 69 (1995).  Further 
review of the June 2007 VA examination report suggests that 
all subjective and objective findings necessary for 
evaluation of the Veteran's claims were not observed and 
recorded, and thus the examination appears incomplete and 
inadequate for rating purposes.  Barr v. Nicholson, 21 Vet. 
App. 303 (2007).  Accordingly, the Board finds that a remand 
for an additional examination and opinion is necessary to 
determine whether the Veteran's current condition requires 
the need for the regular aid and attendance of another 
person.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The 
examiner on remand should specifically reconcile the opinion 
with the May 2007 and June 2007 VA opinions and any other 
opinions of record.

Accordingly, the case is REMANDED for the following action:

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  Expedited handling is 
requested.

1.  Obtain the Veteran's VA treatment 
records dated since July 2008.

2.  Schedule a VA aid and attendance 
examination.  The claims folder should be 
reviewed by the examiner and that review 
should be indicated in the examination 
report.  The examiner should specifically 
attempt to reconcile and discuss the 
opinion with all other opinions of record, 
including the May 2007 and June 2007 VA 
opinions.  The rationale for all opinions 
should be provided.  Specifically, the 
examiner should provide the following:

(a)  State whether the Veteran is blind 
or so nearly blind as to have corrected 
visual acuity of 5/200 or less in both 
eyes or concentric contraction of the 
visual field to five degrees or less;

(b)  State whether the Veteran is a 
patient in a nursing home because of 
mental or physical incapacity;

(c)  State whether the Veteran's 
disabilities (including sensorineural 
hearing loss; renal cell carcinoma, 
status post right nephrectomy; renal 
failure; chronic lymphocytic leukemia 
(CLL); squamous cell carcinoma of the 
skin; hyperlipidemia; hypertension; 
gastritis; diverticulosis; and sexual 
dysfunction) render him permanently 
bedridden or so helpless as to be in 
need of regular aid and attendance.

(d)  State whether the Veteran is 
substantially confined to his house or 
its immediate premises.

(e)  In addition, please provide an 
opinion as to whether there has been 
any material change (either improvement 
or worsening) in the Veteran's 
condition since the date of the last 
examination in June 2007.

3.  Then, readjudicate the claim.  If any 
decision remains adverse to the Veteran, 
issue a supplemental statement of the case 
and allow the applicable time for 
response.  Then, return the case to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
United States Court of Appeals for Veterans Claims for 
development or other action must be handled in an expeditious 
manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


